Citation Nr: 0832234	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran was honorably discharged from active military 
service in the United States Navy from May 25th to June 22nd 
1973, and in the United States Army from July 25th to 
September 28th 1973.  His military service from August 1979 
to May 1980 was voided due to fraudulent enlistment.  This 
period of service is not for consideration in awarding VA 
benefits.

Recently information concerning the last period of service 
was submitted through the veteran's Senator.  As this 
information has no bearing on the issues before the Board, it 
is not necessary to obtain a waiver of RO consideration or 
otherwise address this evidence.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Providence, Rhode Island, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2007 the Board reopened the veteran's claim for 
entitlement to service connection for a right knee disorder 
and remanded the issues on the cover page for additional 
development.

In its February 2007 decision the Board referred the 
veteran's claim for entitlement to service connection for a 
back disorder to the RO for appropriate development and 
adjudication.  After a review of the veteran's claims file, 
it does not appear that any action has been taken on this 
issue.  The Board is aware that in an August 2004 letter the 
RO informed the veteran that his claimed back condition 
occurred during his period of enlistment that was voided as a 
fraudulent enlistment and that as such there was a statutory 
bar to benefits for that period of service.  While the 
veteran's service treatment records may show back complaints 
at a certain time, the veteran has multiple periods of 
service and has not specifically limited his claim to any one 
specific period of service.   

In November 2006, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference with the 
undersigned Veterans Law Judge, sitting at the Board's main 
office in Washington, D.C.

FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The evidence unequivocally shows that right and left knee 
disorders preexisted the veteran's first period of active 
service and did not permanently increase in severity during 
the veteran's May 25th to June 22nd 1973 period of active 
honorable service or his July 25th to September 28th 1973 
period of active honorable service.  


CONCLUSIONS OF LAW

1.  Right knee disorder clearly and unmistakably preexisted 
the veteran's entry into service and was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2007).

2.  Left knee disorder clearly and unmistakably preexisted 
the veteran's entry into service and was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The veteran 
was also sent a post-decisional notification letter in 
December 2004 that fully addressed all four notice elements.  
The veteran's claims were subsequently readjudicated after 
this letter.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The September 2003 notification letter 
did not include notice as to the last two elements; however, 
the Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the Board notes 
that the veteran was given notice as to degrees of disability 
and effective dates in a letter sent to him the same month 
the Court decided Dingess/Hartman and VA became aware of its 
obligation.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, reference letters, 
service personnel records, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent available 
evidence has not been received.  The Board notes that VA has 
requested from the veteran information and authorization to 
obtain certain private medical records.  The veteran has not 
complied with this request.  In the absence of the veteran's 
cooperation in obtaining private medical records, which VA 
cannot obtain without his permission, VA has no further 
obligations regarding these records.  A VA examination was 
provided in connection with this claim.  

After the most recent supplemental statement of the case, in 
August 2007, the veteran submitted a statement and two 
reference letters.  The veteran's statement is cumulative to 
assertions he has already made, and as discussed below, the 
reference letters are not relevant to these claims.  As this 
evidence is cumulative and irrelevant to the claims at hand, 
the Board is of the opinion that a remand is not necessary 
for the AOJ to consider this evidence.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Service Connection

The veteran asserts that he has a left and right knee 
disorder as a result of his active military service.  At his 
personal hearing he testified that he did not have any knee 
disorder prior to his first period of active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).  Nonetheless, silence of the record on this point may 
not be taken as indication of no aggravation; an opinion must 
be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  
Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306; see also 
38 U.S.C.A. § 1153. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
there is clear and unmistakable evidence that left and right 
knee disorders preexisted service and did not increase in 
severity during the veteran's May 25th to June 22nd 1973 
period of active service or his July 25th to September 28th 
1973 period of active service.

The Board initially notes that service is valid unless the 
enlistment is voided by the service department.  38 C.F.R. 
§ 3.14 (2007).  Where an enlistment is voided by the service 
department because the person did not have legal capacity to 
contract for a reason other than minority (as in the case of 
an insane person) or because the enlistment was prohibited by 
statute (a deserter or person convicted of a felony), 
benefits may not be paid based on that service even though a 
disability was incurred during such service.  An undesirable 
discharge by reason of the fraudulent enlistment voids the 
enlistment from the beginning.  38 C.F.R. § 3.14(b).

According to the veteran's Department of Defense Form 214 for 
his period of service from August 1979 until May 1980, the 
character of such service was "not applicable," and the 
narrative reason for separation given was "misconduct 
fraudulent entry."  A May 1980 memorandum signed by an Army 
Major General states that the veteran's enlistment contract 
entered into on August 14, 1979 is hereby voided due to 
fraudulent entry.  As such, no benefits can be paid based on 
this service.  See id.  

There are no knee disorders noted upon the veteran's entry 
into his first period of active service.  Accordingly, the 
veteran will be considered to be in sound condition at that 
time unless there is clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003; see also Wagner, 370 F.3d 1089.  

During his November 2006 Board hearing, the veteran denied 
having any knee disorder prior to entering service in 
"1971" (apparently a reference to his initial period of 
service in 1972) (see transcript, page 3).  At this hearing 
the veteran also asserted that a VA physician attributed his 
current knee disorders to his service.  As to this testimony, 
the Board notes that hearsay medical evidence, as transmitted 
by a lay person, is not competent evidence because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Moreover, the letter submitted by the physician identified by 
the veteran's representative simply states that the veteran 
is unable to use exercise machines, that the pain in his 
knees is worse, and that now he has had a motorcycle accident 
and has had a fracture.  It is not stated when the veteran's 
knee pain worsened, and given the entire context of the 
letter it would appear that his knee pain worsened after his 
motorcycle accident.  This evidence does not support the 
veteran's claims that his current knee disorders are related 
to his service.  

Service medical records for the veteran's initial period of 
active service, from May to June 1972, indicate that when he 
was examined for entry into service in May 1972, the veteran 
reported that he was in good health.  He did not indicate yes 
or no to having a trick knee.  When examined that day, a knee 
disorder was not noted and the veteran was found qualified 
for active service.

On June 7th, the veteran was seen in the clinic with 
complaints of knees giving out, and weakness and soreness of 
the knees.  According to a consultation report, the veteran 
related that his knees would collapse while playing 
basketball at the age of fourteen.  He also stated that he 
had effusion of the right knee about once a year with an 
arthrocentesis in 1969.  The medical officer noted 
symptomatic chondromalacia patellae, worse on the right.  
Physical examination showed patellofemoral crepitus on the 
right side only, and he was recommended for discharge.  

The June 1972 Medical Evaluation Board (MEB) report indicates 
that the veteran had chondromalacia patellae that existed 
prior to service and were not aggravated by service.

Service medical records for the veteran's second period of 
active service, from July to September 1973, indicate that 
August 1973, he was seen for complaints of longstanding right 
knee problems, with a trick knee cap since age 12.  It was 
noted that his knee was aspirated four times in the past with 
red fluid removed from the joint.  He was on his first day of 
basic training and unable to run and keep up with the troops 
because of pain.  On examination, there was no effusion; 
ligaments were intact, but patellar suspension was lax with 
clinical subluxing of the right patellar.  There was marked 
tenderness over the lateral aspect of the patella articular 
surface.  X-rays were unremarkable.  The diagnosis was 
dislocating right patella that existed prior to service and 
was not aggravated by service.

On an August 1973 report of medical history completed in 
conjunction with a MEB report, the veteran reported that he 
was treated at Rhode Island Hospital about 12 years earlier 
and was diagnosed with right patella recurrent dislocation by 
the U.S. Navy in May 1972.  VA has tried to obtain the Rhode 
Island Hospital records; however, while asked by VA for 
assistance, the veteran has not provided the proper 
information and authorization required to obtain these 
records.  The September 1973 MEB report includes a diagnosis 
of dislocating right patella that existed prior to service 
and was not aggravated by service.

Post service, VA medical records include a diagnosis of 
bilateral osteoarthritis of the knees, noted in April 2004.  
The records indicate that in September 2005, the veteran 
reported a history of left knee pain since 1971.  A January 
2006 clinical record reveals a past medical history of 
arthroscopic surgery on both knees in the 1990s.  In March 
2006, the VA medical records reflect that the veteran 
underwent left knee arthroscopic surgery with lateral 
meniscectomy and a subsequent incision and drainage procedure 
for treatment of septic arthritis.

According to private medical records the veteran had a left 
below the knee amputation after a complex distal tibia 
trimalleolar ankle fracture which became infected.  The 
tibial fracture was caused by a motorcycle accident in 2006.  

The veteran has also submitted several reference letters 
attesting to his current successes in various pursuits.  
These letters are not relevant to the nature and etiology of 
the veteran's knee disorders.  

The veteran was afforded a VA examination in July 2007.  At 
this examination the veteran reported that his knee problems 
began after he received an injection for immunizations while 
in service.  After a review of the veteran's claims folder 
and an examination, the examiner stated that the veteran 
currently had minimal degenerative joint disease in both 
knees but that the veteran entered active service with 
previous knee problems that were discovered during basic 
training.  The examiner specifically noted agreement with the 
opinion expressed in the June 1972 MEB report to the effect 
that the veteran had chondromalacia patellae that existed 
prior to service.  The examiner also stated that there was no 
permanent increase in disability beyond the natural progress 
of the disorder during a period of military duty, namely from 
May 1972 to June 1972 or from July 1973 to September 1973.   

The Board finds that there is clear and unmistakable evidence 
that the veteran's bilateral knee disorder pre-existed his 
first period of active service.  The only evidence showing 
that the veteran did not have a bilateral knee disability 
prior to his first period of active service is his own 
statements, which are in direct conflict with the statements 
he made while in service.  

The Board finds the veteran's current assertions incredible.  
To begin with, the Board finds it highly suspect that on the 
veteran's May 1972 report of medical history completed for 
the purposes of joining the Navy the only question he did not 
answer was whether or not he had a trick knee.  The next 
month he was diagnosed with chondromalacia patellae, a knee 
disorder.  More importantly, contemporaneous to in-service 
medical treatment during his first and second periods of 
active service the veteran himself admitted to having knee 
disorders that preexisted his first period of service.  The 
veteran's June 1972 MEB was conducted by two members of the 
Navy Medical Corps; at that time these physicians determined 
that chondromalacia patellae existed prior to the veteran's 
first period of service and were not aggravated therein.  
After a review of the relevant medical evidence of record a 
VA examiner noted agreement with the June 1972 MEB report.  
For these reasons, the Board finds the veteran's current 
assertions that he did not have any knee disorders prior to 
service to be incredible.  

The Board finds that the veteran's own admission during his 
first period of active service that he had knee disabilities 
prior to service is clear and unmistakable evidence that the 
veteran's knee disabilities preexisted all of his periods of 
active service.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994) (Court concluded, as a matter of law, that the 
presumption of soundness was rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admissions during inservice clinical evaluations of a pre-
service history of psychiatric problems).   

The Board also finds that there is clear and unmistakable 
evidence that the veteran's bilateral knee disorder did not 
increase in severity during any of his two periods of active 
service.  After a review of the relevant medical evidence of 
record, a VA examiner specifically found that there was no 
permanent increase in disability beyond the natural progress 
of the disorder during the veteran's two periods of active 
military duty.

In sum, the Board finds that the competent medical evidence 
of record clearly and unmistakably shows that right and left 
knee disorders preexisted the veteran's first period of 
active service and did not permanently increase in severity 
during the veteran's May 25th to June 22nd 1973 period of 
active service or his July 25th to September 28th 1973 period 
of active service.  Thus, service connection is denied for 
both left and right knee disorders and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.





ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


